DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant’s arguments with respect to claims1-20 have been considered but are moot in view of new ground of rejection.
	Applicant argues none of the cited references teaches or suggests a “plurality of viewers comprising a first viewer and a second viewer who is not identified as a social connection of the first viewer”. The cited references do not teach or suggest “accessing a database to obtain contain utilization data of a plurality of client devices, each client device associated with a respective viewer of a plurality of viewer’s the plurality of viewers comprising a first viewer and a second viewer who is not identified as a social connection of the first viewer,” as recited by independent claims 1, 10, and 18, a text search for “social” in the two references found no matches. Therefore, the cited references do not disclose The cited references do not teach or suggest “accessing a database to obtain contain utilization data of a plurality of client devices, each client device associated with a respective viewer of a plurality of viewer’s the plurality of 
  (page 8). This argument is respectfully traversed.
	With respect to Applicant’s argument that “a text search for “social” in the references found no matches, Applicant is respectfully referred to MPEP 213.05(g) which states “a claim term is functional when it recites a feature “by what it does rather than by what it is”. In this case, the term “social” is merely a term and the term. Amended claim 1, 10, 18 recites “the plurality of viewers comprising a first viewer and a second viewer who is not identified as a social connection of the first viewer”… “a score for each item is based on content utilization data in social connections of the first viewer”. Thus, the limitation “who is not identified as a social connection of the first user” is read on who is not in the same household, not in the same group, not in the same network, etc. of the first user. “..in social connections of the first viewer” could be interpreted as ..in the same household/family, same group, etc. of the first user.
	Bovenschulte and Ellis with their entireties incorporated by references disclose audience viewing information/cross-platform data/viewing statistics of all users, each associated with different devices/platforms including users that are not friends/not know each other, users of different groups, users with devices that can access internet or cannot access internet, etc. are stored in database at audience measurement server/database of media system (see include, but not limited to, Bovenschulte: paragraphs 0003, 0010, 0012, 0034, 0045-0046, 0099; Berezowski: paragraphs 0054-0055, 0075, 0093; E168: paragraphs 0010, 0055, 0096, 0145). The system accesses the database that stores audience rating/viewing statistic of all users and creates a 

	With respect to Applicants’ remark that double patenting rejection that terminal will be considered when the claims are found to be in condition for allowance (page 6), the double patenting rejection is remained because terminal disclaimer has not been filed. 
	With respect to Applicant’s argument that no new matter is added by the present amendments, which are supported by the original application as filed. Support for newly added claim can be found in figure 3 and paragraph [0032], Examiner respectfully disagrees.
	Fig. 3 merely has hot list generator 320, customization module 330, storing module 340. Paragraph 0032 merely describes customization module 330 customizes the hot list that is generated based on the information from the global bucket that reflect preferences of the entire community of viewers to target more closely the actual and projected preferences of a particular viewer and generate a so-called customized playlist. The customizing may be based on the viewer’s profile that may be stored at the applications server 240 as well as viewing history of the view and viewing history of members of the viewer’s social network. The storing module 340 stores content utilization data collected from client devices of viewer’s “friends” or social connections in a repository termed a social bucket. However, neither figure 3 nor paragraph [0032] has support for “second viewer who is not identified as a social connection of the first viewer;” as newly added in claims 1, 10, 18.
	
	Applicant is also respectfully suggested to refer to Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012) ("Negative claim limitations are adequately supported when the specification describes a reason to exclude the relevant limitation. Such written description support need not rise to the level of disclaimer. In fact, it is possible for the patentee to support both the inclusion and exclusion of the same material."). See also MPEP § 2173.05(i) ("Any negative limitation or exclusionary proviso must have basis in the original disclosure ....The mere absence of a positive recitation is not basis for an exclusion."). In this case, Applicant’s cited support in the Specification in figure 3 and paragraph 0032, does not identify any "descri[ption of] a reason to exclude the relevant limitation (i.e., “second user who is not identified as a social connection of the first viewer”).

	For the reasons given above, rejections of claims 1-20 are discussed below.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding independent claims 1, 10, and 18, the claims contain subject matter “second viewer who is not identified as a social connection of the first viewer” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant’s cited Figure 3 and paragraph [0032] do not have support for this limitation as discussed in “response to arguments” above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bovenschulte et al. (US 20070136753) in view of Ellis et al. (US 20130167168.

Note: all documents that are directly or indirectly incorporated by references in their entireties in Bovenschulte (see paragraphs 0035, 0096 including 20050149964 (hereinafter referred to as Thomas), US 20020056087 (hereinafter referred to as Berezowski, which has Ser. No. 09/374,043 (corresponding to U.S 20030020744 (referred to as E744) incorporated by reference in its entirety – see Berezowski: paragraph ) or Ellis (paragraph 0072 including U.S docket No. GW-076) are treated as part of the specification of Bovenschulte or Ellis respectively (see for example, MPEP 2163.07 b).

Regarding claim 1, Bovenschulte discloses a computer-implemented method comprising:
 	 accessing a database to obtain content utilization data of a plurality of client devices, each client device associated with a respective viewer of a plurality of viewers, the plurality of viewers comprising a first viewer and a second viewer who is not identified as a social connection of the first viewer (access a database on audience measure server or database that stored interactions of all users to obtain utilization/user interactions, or rating data of a plurality of client devices, user equipment, and/or platforms, each user equipment/platform/user equipment associated with a respective viewer/user/audience or a plurality of viewer/user/audiences, all users that provides audience ratings/ viewing statistic data comprising a first viewer and a second viewer who is not identified as a household member or a friend or someone in the first user list of connection, etc. – see include, but are not limited to, figures 1-2, 10-14, paragraphs 0003, 0010, 0045-0046, 0052, 0067, 0099; Thomas: paragraph 0073, Berezowski: figures 17-20, paragraphs 0054-0055, 0075, 0093 and discussion in “response to arguments” above);
 	 generating, by a computer system, a list of popular content items based on the content utilization data (generating by a computer system, a list of popular content items such as top 10, top 5 popular programs based on the content utilization data or audience rating information – see include, but are not limited to, Bovenschulte: paragraphs 0101-0102; Thomas: figures 10a, 11, paragraph 0070); 
 	generating, by the computer system, a rating/weight/reference for each item of the list of popular content items based on content utilization data of social connections of the first viewer (assigning/generating a rating/weight for each item of popular based on content utilization data of household member, friend, contact, local connections, etc. of the first viewer – see include, but are not limited to, Bovenschulte: figures 12-14, paragraphs 0035, 0042, 0046, 0052, 0054-0058, 0092, 0096, 0101-0102, 0119, 0121;; Thomas: figures 10a, 11 and discussion in “response to arguments” above); 
including items in a playlist based on at least some of the weight/rating of the items from the list of popular content items (including items in a playlist based on at least some of the weight/rating/preferences of audience rating of the items from the list of popular content items – see include, but are not limited to, Bovenschulte: figures 12-14, paragraphs 0042, 0052, 0057, 0092, 0101-0102, 0119, 0121; Thomas: figures 10a, 11); and 
 	based on the generating of the playlist, sending, by the computer system, to a client device of the first viewer, an instruction that causes the client device to perform an operation for an item of the items included in the playlist (based on the generating of the playlist of favorite/recommendation list of item, sending, by the computer system, to a client device of the viewer, an instruction that cause the client device to perform an operation for an item of the items included in the playlist such as to display the item, to select item for recording based on profile – see include, but are not limited to, Bovenschulte: paragraphs 0042, 0103; E744: paragraphs 0102, 0116, 0123) . 
	Bovenschulte also discloses generating points for evaluative rating (paragraph 0092). However, Bovenschulte does not explicitly disclose generating a score for each item and including items in playlist based on at least some of the scores of the items.
	Ellis discloses accessing a database to obtain content utilization data associated with plurality of viewers, the plurality of viewers comprising a first viewer and a second viewer how is not identified as a social connection of the first viewer (e.g., accessing database to obtain content utilization of all devices associated with all users comprises first user and a second user who is identified as not a member of the same household, not a friend, or not in contact connections, etc. with the first user - E168: paragraphs 0010, 0055, 0096, 0145 and discussion in “response to arguments” above);
	generating, by a computer system, a score for each item of the list of popular content items based on content utilization data of social connections of the first viewer (generating a score for each program/movie of a list of popular items based on utilization data such as viewing statistics, rating of household member, friends, etc. connections of the first viewer – see include, but are not limited to, figures 2, 24-26b, paragraphs 0010, 0012, 0016, 0055, 0069-0077, 0084-0085, 0087, 0095, 0096, 0098, 0102, 0129-0130, 0141, 0145-0147); 
including items in a playlist based on at least some of the scores of the items from the list of popular content items (including programs/movies in a list based on scores of the movies/programs from the list of popular content programs/movies– see include, but are not limited to, figures 2, 24-26b, paragraphs 0069-0077, 0087, 0096); and 
 	based on the generating of the playlist, sending, by the computer system, to a client device of the first viewer, an instruction that causes the client device to perform an operation for an item of the items included in the playlist (based on the generating of the playlist of favorite/recommendation list of item, sending, by the computer system, to a client device of the first viewer, an instruction that cause the client device to perform an operation for an item of the items included in the list to send item to a friend and/or to update the item on the list, etc.– see include, but are not limited to, – see include, but are not limited to, figures 2, 21, 24-26c, paragraphs 0014, 0015, 0017, 0087, 0121, 0132, 0183).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bovenschulte with the teaching including generating a score for each item and including items in a playlist based on at least one of the scores of the items from a list as taught by Ellis in order to yield predictable result of improving accuracy for providing a list of movies likely to be of interest to user at any given moment based, at least in part on the computed scores (see for example, paragraphs 0004, 0008, 0012). 

Regarding claim 2, Bovenschulte in view of Ellis discloses the method of claim 1, further comprising: communicating the playlist to the client device (sending list of popular program/top 10 program to the client device – see include, but are not limited to, Bovenschulte: paragraphs 0101-0102; Thomas: figure 10a, paragraph 0070; Ellis: figures 4, 22, 24-26c).  

Regarding claim 3, Bovenschulte in view of Ellis discloses the method of claim 1, wherein the sending of the instruction that causes the client device to perform the operation for the item comprises sending an instruction that causes initiation of recording of a live program identified in the playlist (sending instruction that cause the client device to automatically record program in real time in the list – see include, but are not limited to, Bovenschulte: paragraphs 0035, 0063, Berezowski: paragraph 0095, E744: paragraphs 0102, 0116, 0119, 0123; Ellis: 0064, 0087, 0121, 0132).  

Regarding claim 4, Bovenschulte in view of Ellis discloses the method of claim 1, wherein the sending of the instruction that causes the client device to perform the operation for the item comprises sending an instruction that causes display of an alert message regarding a live program identified in the playlist (alert message is read on alert the user to the type of popularity ratings information provided, reminder, title, audience rating, or any information on the list – see include, but are not limited to, Bovenschulte: paragraphs  0048, 0093, 0103, 0119; Berezowski: paragraph 0095, E744: figure 7, paragraphs 0077, 0098-0099, 0116, 0119, 0123; Ellis: paragraphs 0014, 0017, 0074, 0164).  

Regarding claim 5, Bovenschulte in view of Ellis discloses the method of claim 1, wherein the items in the playlist include at least one of a first item that identifies Internet content, a second item that identifies video on demand content, and a third item that identifies a live program (e.g., at least one item that identifies video on demand content, movie, Saturday Night Live, etc. – see include, but are not limited to, Bovenschulte: 4, paragraphs 0101-0102, Thomas: figure 10a, paragraph 0070; E744: figure 7; Ellis: figures 3, 14, 22).  

Regarding claim 6, Bovenschulte in view of Ellis discloses the method of claim 1, wherein the client device comprises a set top box, a desktop computer, or a mobile device (see include, but are not limited to, Bovenschulte: paragraph 0068).  

Regarding claim 7, Bovenschulte in view of Ellis discloses the method of claim 1, wherein the including of the items in the playlist is further based on a content category of interest to the viewer (see include, but are not limited to, Bovenschulte: paragraph 0063; Thomas: paragraph 0070; E744: paragraphs 0069, 0074, 0111; Ellis: paragraphs 0049, 0077, 0118).  

Regarding claim 8, Bovenschulte in view of Ellis discloses the method of claim 1, wherein the content utilization data of each client device indicates lengths of time during which the respective viewer has viewed content items (length of time such as first 5 minute, first 10 minute, etc. during which the respective viewer has viewed content items – see include, but are not limited to, Bovenschulte: paragraphs 0040, 0049; Berezowski: figure 13, paragraphs 0086, 0095; Ellis: paragraphs 0075, 0114).  

Regarding claim 9, Bovenschulte in view of Ellis discloses the method of claim 1, wherein the including of the items in the playlist comprises selecting the item for the playlist based on viewing histories of viewers who are identified as social connections of the viewer indicating a high level of interest in the item (selecting the item for playlist based on viewing histories of viewers who are identified as social/Internet/online connections of the viewer indicating a high level of interest/favorite to the item – see include, but are not limited to, Bovenschulte: paragraphs 0033, 0070, 117; Ellis: paragraphs 0051, 0112, 0121).  

Regarding claim 10, limitations of a system that correspond to the limitations of the method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Bovenschulte in view of Ellis discloses a system comprising: 
a memory that stores instructions (memory at server and/or user equipment device – see for example, Bovenschulte: figures 1-2, paragraph 0077; Berezowski: paragraphs 0063, 0067; E744: figures 1-4; Ellis: paragraphs 0063, 0065); and
 one or more processors (see for example, Bovenschulte: figures 1-2, paragraph 0077; Berezowski: paragraphs 0063, 0067; E744: figures 1-4; Ellis: paragraphs 0063, 0065) configured by the instructions to perform operations comprising:  PRELIMINARY AMENDMENTPage 4 Serial Number: 16/511,648Dkt: 2050.171US4 Filing Date: July 15, 2019 
accessing a database to obtain content utilization data of a plurality of client devices, each client device associated with a respective viewer of a plurality of viewers, the plurality of viewers comprising a first viewer and a second viewer who is not identified as a social connection of the first viewer; 
 generating a list of popular content items based on the content utilization data;  
generating a score for each item of the list of popular content items based on content utilization data of social connections of the first viewer;
   including items in a playlist based on at least some of the scores of the items from the list of popular content items; and
 based on the generating of the playlist, sending to a client device of the first viewer, an instruction that causes the client device to perform an operation for an item of the items included in the playlist (see similar discussion in the rejection of claim 1).

Regarding claims 11-17, the additional limitations of the system that correspond to the additional limitations of the method in claims 2-9 and are analyzed as discussed in the rejection of claims 2-9.

Regarding claim 18, limitation of a machine-readable non-transitory storage medium that correspond to the limitations of claim 10 are analyzed as discussed in the rejection of claim 10. Particularly, Bovenschulte in view of Ellis discloses a machine-readable non-transitory storage medium storing instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 
 	accessing a database to obtain content utilization data of a plurality of client devices, each client device associated with a respective viewer of a plurality of viewers, the plurality of viewers comprising a first viewer and a second viewer who is not identified as a social connection of the first viewer; 
 	generating a list of popular content items based on the content utilization data; 
 	generating a score for each item of the list of popular content items based on content utilization data of social connections of the first viewer; 
 	including items in a playlist based on at least some of the scores of the items from the list of popular content items; and 
 	based on the generating of the playlist, sending to a client device of the viewer, an instruction that causes the client device to perform an operation for an item of the items included in the playlist (see similar discussion in claim 1 or claim 10).  

Regarding claims 19-20, the additional limitations that correspond to the additional limitations of claims 2-3 are analyzed as discussed in the rejection of claims 2-3.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,699,503.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1-20 and Patent claims 1-18 are directed to the same invention with a different in scope and are therefore an obvious variant thereof or the invention defined in instant claims 1-20 is an obvious variation of the invention defined in the patent claims 1-18 because for limitations in the instant claims that are not recited in patent claims (e.g., accessing a database, .. based on the generating of the playlist, sending to a client device of the first viewer…) are known by prior art (see for example, prior arts discussed in the rejection above). It would have been obvious to one of ordinary skill in the art combine in patent claims with the well-known teachings as taught in the prior art cited above for the benefit as discussed in the prior art rejection above. 
 	Allowance of claims 1-20 would result in an un-warranted timewise extension of the monopoly granted for the invention as defined in claims 1-18 of Patent No. 9,699,503.

Claims 1-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,419,817.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1-20 and Patent claims 1-20 are directed to the same invention with a different in scope and are therefore an obvious variant thereof or the invention defined in instant claims 1-20 is an obvious variation of the invention defined in the patent claims 1-20 because for limitations in the instant claims that are not recited in patent claims (e.g., “content utilization data of social connections of the first viewer…”) are known by prior art (see for example, prior arts discussed in the rejection above). It would have been obvious to one of ordinary skill in the art combine in patent claims with the well-known teachings as taught in the prior art cited above for the benefit as discussed in the prior art rejection above. 
 	Allowance of claims 1-20 would result in an un-warranted timewise extension of the monopoly granted for the invention as defined in claims 1-20 of Patent No. 10419817.H

	
	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ramaswamy et al. (US 20130205314) discloses methods and apparatus to select media based on engagement levels.
	Campbell et al. (US 20120278331) discloses systems and methods for reducing user information from input device behavior.	
	Newell et al. (US 20120197930) discloses apparatus, system and methods for production information metadata associated with media content.
Hamano (US 20110279311) discloses systems and methods for providing media content listings according to points of interest.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
February 23, 2021